DETAILED ACTION


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1, was amended to include that the colored filler particles are not white (Lns5-6). Page 5 of the instant specification indicates the use of white color at lines 17-25 and page 8 at lines 27-35.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1, the antecedent of “a defect” (Ln11) is not clearly defined. Is this the same as or different from the defect limitation added to claim 1 at line 8? Clarification is respectively requested.
Claim 3, the antecedent of “a defect” (Ln1) is not clearly defined. Is this the same as or different from the defects of claim 1 at line 8?
Claim 4, “the dense portions” of the veneer layer lacks antecedent basis. 
Claim 8 is indefinite in that it is not clear if the words is parenthesis (i.e. lightness value; Ln2) are intended to provide a limitation to “L value” or a different limitation. 
Claim 32, the antecedent of “a defect” (Ln10) is not clearly defined. Is this the same as or different from the defect limitation in claim 32 at line 7? 
Claim 32 is indefinite in that it is not clear if the words is parenthesis (i.e. lightness value; Ln5) are intended to provide a limitation to “L value” or a different limitation. 

Claim Rejections - 35 USC § 103

Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2015/0197942 A1) in view of Pervan (US 2014/0044872 A1) .

Claims 1 (without the new matter), 2, 5-7 and 12-13, Pervan’942 teaches a method to produce a veneer element, comprising defects and dense portions, the method comprising:  
5●providing a substrate 2, 
●providing a sub-layer 3, comprising a binder and colored filler particles
(aluminum oxide which is white and ceramic – metallic powder form),
●applying the sub-layer 3 on a first surface of the substrate 2, 
●applying a veneer layer 1 on the sub-layer 3, and 
10●applying pressure to the veneer layer 1 and/or the substrate 2, thereby forming a colored veneer element wherein, after pressing, the sub-layer 3 is visible through a defect (i.e. colored portions) of the veneer element (¶s 13-14, 25, 62-63, 67 72). Areas of the veneer layer 1 that do not have defect are considered the dense portions as these area have pressed sub-layer 3 thereunder but not colored.  
Claims 1 and 5-7, Pervan’942 does not teach that the particles have a diameter of at least 0.1µm (70% with a diameter of 0.1µm to 1000µm). Pervan’862 teaches a structure having a core with a sub-layer there-over. The sub-layer comprises a binder with aluminum oxide particles 12 therein having a length, width and thickness (i.e. diameter) of 60-12 µm which falls within the claimed range – wherein at least 50% of the sub-layer 3 comprises these particles 12 (which falls within the claimed range of at least 70%) (¶s 18, 22-23). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Pervan’942 that the particles have a diameter 60-12 µm in amount of at least 50% as shown by Pervan’862 to be conventional and well-known in the art.
Claim 3, in Pervan’942, during pressing, the defects of the veneer layer 1 is at least partially filled with material originating from the sub-layer 3, comprising the20 particles. Claim 4, in Pervan’942, after pressing, the dense portions of the veneer layer 1 are substantially free from the particles originating from the sub-layer 3 in that the particles do not surface the veneer layer 1. Claim 9, Pervan’942 teaches that the particles are provided in a dry form (¶ 66). Claims 10-11 and 14 in Pervan’942, modified, the particles may include melamine formaldehyde (organic; plastic) (Pervan’872: C 20laim 15, Pervan’942 teaches that the binder is a thermoplastic binder (¶ 34) or thermosetting binder (¶ 30). Claim 16, Pervan’942 teaches that the veneer element is a building panel (¶ 2).


Allowable Subject Matter

Claims 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claims 8 and 32, the prior art of record, alone or in combination, does not teach or fairly suggest that the colored particles have an L value that is less than 67 in a CIELAB color space model.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The amendments and comments filed 12-16-21 have been entered and fully considered – the results of which are shown above. With respect to the new matter limitation in claim 1, the prior art references, in the prior art rejection above, teach white colored filler particles. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745